Citation Nr: 1811942	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to November 1986, October 1996 to November 1996, August 1999 to September 1999, March 2000 to April 2000, June 2001 to July 2001, October 2002 to December 2002, June 2005 to August 2005, April 2008 to July 2008, October 2009 to January 2010, and February 2012 to May 2012 .  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran filed a notice of disagreement (NOD) with the rating decision in April 2014.  A statement of the case (SOC) was issued in August 2014, and the Veteran perfected his appeal in August 2014.  

The Veteran testified before the undersigned at a hearing at the RO in Des Moines, Iowa in June 2016.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's OSA began during active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for OSA have all been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.03, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his symptoms of sleep apnea began during his active duty service in 2008, while the Veteran served in Iraq.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with OSA in September 2011 following a VA medical center sleep study.  The first element of service connection is therefore met.  

The Veteran was deployed to Iraq from April 2008 to July 2008 and November 2009 to December 2009 and to Afghanistan from February 2012 to April 2012.  His service treatment records (STRs) do not reveal a diagnosis of sleep apnea during service or sleep related complaints.  However, the Veteran testified at the Board hearing that during his 2008 deployment to Iraq he noticed he was coughing a lot and was not sleeping well.  The Veteran stated that was given Mucinex to treat his symptoms, but did not pursue any additional treatment.  He testified that while in-service he was not sleeping well as he was waking up in the middle of the night.  The Veteran stated these problems continued when he returned from Iraq, and after his return his wife noticed that he started snoring. 

Following his November 2009 to December 2009 deployment to Iraq, the Veteran sought treatment for sleep apnea symptoms at a VA medical center in August 2011.  The Veteran reported snoring, daytime fatigue, and waking up during the night.  In September 2011, the Veteran attended a sleep study and was diagnosed with obstructive sleep apnea.  

The Veteran submitted a buddy statement from D.M., who was the Veteran's roommate during his deployment to Iraq in 2008.  D.M. stated that during service the Veteran snored loudly and complained of trouble staying asleep and was tired all the time.  The Veteran also submitted a statement from M.M., who was the Veteran's direct supervisor in 2008 in Iraq.  M.M. stated that the Veteran seemed tired and displaced and that he reported trouble staying asleep at night.  M.M. stated that the Veteran saw the medics for congestion and a persistent cough.  

In addition, the Veteran's spouse submitted a statement indicating that the Veteran did not have symptoms of sleep apnea before he went overseas.  She stated that when he returned home he snored and always seemed tired.  

At the Board hearing the Veteran stated that he had continuous sleep problems since returning from Iraq in July 2008.  He testified that he did not seek treatment until August 2011 because he initially did not know what sleep apnea was.  Once he realized his symptoms might be sleep apnea, he did not immediately seek treatment because he was employed as a federal technician, and sleep apnea is a disqualifying feature for the job.  Therefore, he did not get treatment because he was afraid of losing his job.  He testified that he sought treatment once he learned that untreated, OSA can shorten your life.   

The Veteran attended a VA examination in December 2012.  The examiner stated that OSA was not caused by or the result of active military service.  The examiner stated that obesity is the best documented risk factor for OSA.  The examiner also identified collapsibility of the upper airway as another cause of OSA.  The examiner identified the Veteran's BMI as 29.94 at the time of the examination.  

A VA examiner also reviewed the Veteran's file, including the lay statements, in August 2014.  The examiner stated that it was less likely than not that the Veteran's OSA was proximately due to or caused by illness or event while on active duty.  The examiner noted that while the lay statements report snoring, habitual snoring is common and is not pathognomonic of sleep apnea.  The examiner also noted that definite risk factors for OSA include obesity, craniofacial abnormalities, upper airway soft tissue abnormalities.  The examiner identified potential risk factors of heredity, smoking, and nasal congestion.  

The Board finds that the VA examiners opinions are not significantly probative evidence against the claim.  First, the December 2012 VA examiner did not review the lay statements from the Veteran's spouse, D.M., and M.M., as they were not of record at the time of the hearing.  The August 2014 examiner did review the lay statements, but only discussed the reported symptom of snoring.  The lay statements also endorsed that the Veteran had in-service symptoms of difficulty sleeping and daytime fatigue.  The examiner did discuss these symptoms or comment if they might be related to OSA.  

In addition, both examiners indicate common risk factors of OSA, but the examiners do not discuss whether the Veteran has these specific risk factors.  The 2012 examiner noted the Veteran's BMI at the time of the examiner, but failed to discuss how this compared to his BMI during service or his BMI at the time of his sleep apnea diagnosis.  Neither examiner indicates that the Veteran exhibited any of the structural abnormalities or other risk factors they identified for OSA.  As the opinions do not discuss the Veteran's specific condition and causes, they are not probative.  

The Board finds the lay statements regarding the Veteran's symptoms and the relatively short timeframe in which the Veteran was diagnosed with OSA after his active duty service the most probative evidence of record.  

Non-experts are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Snoring and daytime tiredness are symptoms that a lay person can observe with their senses.  As such the lay statements from D.M., M.M, and the Veteran's spouse support the in-service occurrence of snoring and fatigue and the continuation of these symptoms since service.  These statements are consistent with the Veteran's testimony that his sleep problems began in service.  The Veteran's testimony is further supported by his VA records, which indicate he first reported sleep problems in August 2011, just over a year and a half after his active service and deployment to Iraq.  In addition, the Veteran provided a credible explanation for delaying treatment despite reporting continuous symptoms since service.  This evidence demonstrates that the Veteran's symptoms that led to the need for a sleep study, which diagnosed sleep apnea, were present since service.  

The Board finds the evidence is at least in equipoise regarding whether the Veteran's sleep apnea began during his active service.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.   


ORDER

Service connection for OSA is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


